I concur in affirmance for the reasons stated herein.
The appellee has never had the hearing contemplated by the city charter. The only "hearing" which the charter provides for is one to be held before the civil service board.
The city manager provisions of the charter are in title 6. It provides for a city manager and authorizes the city manager to appoint and remove all subordinate officers and employees of the city. Nothing in this title requires or authorizes the city manager to hold any "hearing" on such appointment or removal. Presumably he may do so merely for the *Page 417 
purpose of aiding him toward arriving at a proper action, but it is not required by the charter. Under title 6 the city manager is empowered to dismiss or demote a city employee "in compliance with the classified civil service provisions of the charter." Such action by the city manager is subject to final action by the civil service board if the subject employee "appeals" to the board, i.e., applies for a hearing before the civil service board.
The hearing required by the charter is provided for in title 7, which creates a civil service board and defines its powers and duties. Title 7, § 9, provides:
"No employee under the classified service shall be discharged or reduced in rank or compensation until he has been presented with the reasons for such discharge or reduction specifically stated in writing, and has been given an opportunity to be heard in his own defense. The reason for such discharge or reduction and any reply in writing thereto by such employee shall be filed with the board. Any employee of any department in the classified service who is suspended, reduced in rank or dismissed, may appeal to the civil service board, which shall define the manner, time and place by which such appeal shall be heard."
Under this provision an employee under the classified service must be presented with reasons, in writing, for his discharge or reduction in rank. These must be filed with the civil service board. The subject employee has the right to demand a hearing before the board. He must be given an opportunity to be heard in his own defense. His right to "appeal" to the civil service board merely connotes a right to apply to the board for such a hearing. The hearing by the board must be of such scope and character as will enable it to pass upon the merits of the controversy and not merely a review of any findings of the city manager. *Page 418 
Title 7 provides for joining issue before the board. The reasons for such discharge or demotion "specifically stated in writing," and "any reply in writing thereto by such employee," must be filed with the board. The board thereupon defines the manner, time and place for the hearing. An appeal to the board, as the term is used in title 7, means a request for a hearing. "Appeal" is used in the commonly-accepted meaning of an application or request and is not used in the technical sense of an appeal to a superior court or tribunal from the judgment of the lower court in judicial proceedings. There is no occasion to construe the word "appeal," as used in the charter, in a technical sense as the word has been construed to apply to appeals in judicial proceedings. For that reason, In reManufacturer's Freight Forwarding Co., 294 Mich. 57, and the cases cited by appellant have no application to the present situation.
The action of the lower court is affirmed, but without costs, a question of public interest being involved.
NORTH, C.J., and STARR, J., concurred with BOYLES, J. *Page 419